Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a tire vulcanizing mold including a sidewall ring comprising main body extending continuously in the circumferential direction thereof, and a plurality of mold pieces mounted on the main body, wherein the main body includes a first molding surface for molding a part of the outer surface of the tire sidewall portion, a circumferentially extending grooved recessed from the first molding surface and extending in the circumferential direction, and exhaust flow paths extending from the groove to an outside of the main body, wherein each of the mold pieces has a second molding surface for molding a part of the outer surface of the tire sidewall portion, and the mold pieces are mounted in the groove so as to be adjacent to each other in the circumferential direction, and micro-gaps for discharging gas are formed between the mold pieces and/or between the main body and the mold pieces so as to communication with the exhaust flow paths, as claimed in claim 1.
While it is known in the art to provide an annular ring insert in a circumferential groove in a main body of a sidewall ring of a tire vulcanizing mold, with micro-gaps between the annular ring insert and the circumferential groove, the prior art of record does not teach or fairly suggest a plurality of mold pieces mounted in the circumferential groove of the main body adjacent to each other in the circumferential direction wherein micro-gaps are formed between the mold pieces and/or between the main body and the mold pieces, as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES P MACKEY/Primary Examiner, Art Unit 1744